Title: To Alexander Hamilton from Aaron Ogden, 19 April 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth-Town April 19. 1800
          
          There is an instance in the 11th. regiment, where a young man under 18. years of age, but supposed to have been of sufficient age, by the recruiting Officer, enlisted into the service.
          His relations, who are respectable, require his discharge, as matter of right, but have agreed to submit to your decision, upon the question, “whether or not, it be in the option of government to retain persons of the above description.”
          This question might be more important, if applied to some who have been retained as Musicians, in the present case, perhaps it may be proper, to avoid a decision, by the exercise of an option not to receive this recruit and to discharge him upon that ground, which however I do not hold myself at liberty to do, without your permission.
          I have the honor to be with the most perfect respect your mo. Obt. servt
          
            Aaron Ogden
          
          Major General Alex. Hamilton.
        